Title: James Hillhouse to James Madison, 10 May 1830
From: Hillhouse, James
To: Madison, James


                        
                            
                                Dear Sir———
                            
                            
                                
                                    City of Washington
                                
                                May 10th. 1830
                            
                        
                        
                        I take the liberty of enclosing you a Pamphlet, containing a revision of the Amendments to the constitution
                            of the United States, which twenty two years since I presented to the Senate. Occurrances, since that period, furnish
                            additional reasons for adopting some different mode of appointing a chief Magistrate, than the one now in practice——— I have
                            a great dread of civil commotion, which would be more peculiarly calamitous in our country, than in almost any other.
                        No nation on earth have an Organized body, so peculiarly adapted to such a selection. A senate appointed with an express reference to their being the Candidates for the two first offices in
                            our government, and having six years experience in the discharge of executive duties, before they can receive such an
                            appointment, would ensure a President both competent, and well qualified.
                        It would be highly gratifying to me, if you would give to the pamphlet a careful perusal, and favor me with
                            your remarks, an opinion thereon.
                        Please present my kind regards to Mrs. Madison, and assure her, that notwithstanding the lapse of time since
                            I had the pleasure of seeing her, I still number her among my most valued friends——— With
                            sentiments of the highest respect and esteem I am dear Sir Your Obedt.  Hume. Servt.
                        
                        
                            
                                James Hillhouse
                            
                        
                    